          Case 1:20-cv-06358-AT Document 30 Filed 11/16/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
 RUPERT EDWARD LUDLOW                                             DOC #:
 VISCOUNT BLEDISLOE, MATILDA                                      DATE FILED: 11/16/2020
 BLANCHE CLARK, and OTTO
 BENJAMIN CHARLES BATHURST,

                             Plaintiffs,

              -against-                                               20 Civ. 6358 (AT) (OTW)

ART FINANCE PARTNERS LLC and                                                  ORDER
ANDREW C. ROSE,

                        Defendants.
ANALISA TORRES, District Judge:

        The Court has reviewed Plaintiffs’ letter dated November 12, 2020. ECF No. 29. Plaintiffs’
request to file a stipulation to a second amended complaint, and if Defendants so stipulate, a second
amended complaint, is GRANTED. Accordingly, by November 24, 2020, Plaintiffs shall file a
stipulation to the second amended complaint. If Defendants consents to the stipulation, Plaintiffs
shall promptly file the second amended complaint. Per Defendants’ request, Defendants need not
answer or otherwise respond to the first amended complaint, unless otherwise ordered by the Court.
Defendants, along with any new parties named in the second amended complaint, shall respond to the
second amended complaint within twenty-one days of service. The initial pretrial conference
scheduled for December 1, 2020, is ADJOURNED to January 7, 2021, at 11:20 a.m. By December
31, 2020, the parties shall file their joint letter and proposed case management plan.

       SO ORDERED.

Dated: November 16, 2020
       New York, New York
